United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Los Angeles, CA, Employer )
__________________________________________ )
M.K., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-389
Issued: May 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ November 8, 2006 merit decision and February 23, 2006 decision
denying benefits for an emotional condition. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 46-year-old baggage screener, filed a Form CA-2 claim for benefits based on
a stress-related condition on June 30, 2005. She stated that she experienced a stiff neck, tense
shoulder, headaches, difficulty eating and sleeping, sweating, high blood pressure and upset
stomach caused by factors of her employment. Appellant worked as a baggage screener from
October 2002 until July 2004, when she sustained a work-related injury to her right bicep. When

she returned to work in October 2004 she was placed on limited duty, where she was not given
any reasonable accommodation for her asthma condition. Appellant alleged that working
conditions in limited duty were not pleasant because the workers were mistreated; she stated that
they were made to feel “worthless” because they were given assignments such as watching the
exits.
In February 2005, Pamela Cooper became her manager and Charles Shields was made
her supervisor. Appellant asserted that Ms. Cooper did not like her from the start and made
limited duty “miserable.” She alleged that it was Ms. Cooper’s job to get rid of all injured
workers in limited duty by pressuring them to quit. Appellant asserted that, when injured
employees did not quit, Ms. Cooper made life “hell” for them. Mr. Shields transferred to another
department in May 2005. He was replaced by three management officials who behaved even
more unreasonably toward the limited-duty employees. Appellant alleged that she was a
“fighter” who refused to tolerate harassment and intimidation. She alleged that these officials
made her life extremely unpleasant and uncomfortable, causing her to experience significant
stress and anxiety. Appellant experienced outbursts of asthma, hypertension, diarrhea, sweating,
shaking, difficulty breathing, accelerated heartbeat and vomiting while attempting to get ready
for work in the morning. She further alleged that, as she arrived at work and approached her
workplace, she would begin to feel faint and become ill.
Appellant submitted a June 30, 2005 form report from a Dr. Bruce Chow, who noted
appellant’s history of injury, stated findings on examination and diagnosed work-related anxiety
and stress.
By letter dated July 14, 2005, the Office advised appellant that she needed to submit
additional information in support of her claim. The Office asked her to further describe the
employment-related conditions or incidents which she believed contributed to her emotional
condition.
The employing establishment submitted a July 19, 2005 memorandum from Mario
Gallardo, Human Resources Specialist, which controverted appellant’s claim. Mr. Gallardo
responded to appellant’s allegations and submitted statements from Mr. Shields, appellant’s
immediate supervisor, and Ms. Cooper, appellant’s immediate manager. Mr. Shields advised that
his job was to oversee the limited-duty personnel, which included monitoring work assignments to
ensure that injured workers were disseminated to the terminals as needed, within the injured
worker’s physical capabilities. He also tracked and monitored clock rings and made sure that all
such personnel sign in every day that they worked. Although Mr. Shields did not discipline
appellant, he did counsel her regarding her attendance problems, which resulted in her being placed
on leave restriction. He did not discuss anything with appellant that was not business related or
related to his mission in providing security to the traveling public. Mr. Shields asserted that he
always maintained a professional relationship with all limited-duty personnel, including appellant.
Ms. Cooper responded to appellant’s allegations:
“Several months ago [appellant] had a discussion with me stating that she will
never be able to resume her duties as a security screener. She stated that her doctor

2

declared her to be permanent and stationary with several restrictions that will
preclude her from returning to full duty. I explained to [appellant] that I was not
sure of the TSA policy with respect to employees who have permanent restrictions
that preclude them from returning to their full-time screener position. I also
explained that limited duty was temporary and that such duty is not designed to be a
permanent assignment. My recommendation to [appellant] was for her to contact
you and I then offered to allow her (if she so desired) to use the office computer and
to look at other jobs that are available on the internet.... I also recommended that
she apply for any vacancy announcement that did not have physical requirements.
[Appellant’s] attendance is not satisfactory as she has not been regular in
attendance. Also, [she] has been placed on leave restriction a couple of times
wherein she continues to have problems in being regular in attendance. A recent
example of this took place in June 2005. [Appellant] requested time off so she can
travel to Arizona to visit her father.... [She] did not know what her leave balance
was and we both went on line to Employee Express to review her leave balance and
noticed that she did not have leave to cover her request. I had to deny [appellant’s]
request simply because she did not have the leave to cover her absence. [Appellant]
never turned in an OPM 71 for any time off in July 2005.... I have never told [her]
that she was going to be fired. However, I did tell [appellant] that I was
recommending her for formal disciplinary action for being irregular in attendance.
I maintain a professional relationship with my employees and do not discuss
personal and/or private matters not related to the employment. However, in the
case of [appellant] she has shared with me bits and pieces of her asthma condition,
her boyfriend, her son and her financial problems.”
Mr. Gallardo denied appellant’s allegations of harassment and abuse. He submitted an
October 22, 2004 memorandum placing her on leave restriction due to her leave abuse;1 a
March 31, 2005 memorandum of leave restriction, for excessive and/or unscheduled absence
including periods of AWOL; a June 22, 2005 memorandum of record indicating that she continued

1

This October 22, 2004 memorandum contained an official reprimand from the employing establishment’s
scheduling officer, Henry Thomas, who stated that he had reviewed appellant’s attendance record and had determined
that there was a pattern of leave abuse, for which she had been counseled on October 22, 2004. Mr. Thomas placed
restrictions on appellant’s use of leave, which included: (a) that she provide two days notice for leave or approved
absence; (b) that requests due to sudden illness or legitimate emergency be made directly to him one hour after the
beginning of her scheduled time to report to work, with a request for leave to be made on each day of absence; (c) that
she submit documentation from her physician to support requests for sick leave; and (d) that she inform Mr. Thomas of
the reason for tardiness or any other deviation from her normal work hours or scheduled breaks. If Mr. Thomas
deemed the excuse unacceptable, she would be charged absent without official leave (AWOL) in increments of 15
minutes, in addition to any disciplinary action deemed appropriate.

3

to have unauthorized absences and tardiness and was in violation of her leave restrictions; and a
June 24, 2005 letter of reprimand recommending formal discipline for unsatisfactory attendance.2
By statement received July 26, 2005, appellant acknowledged that she had intermittently
been away from work due to her job-related injury and that she had been sick. She had gone to
human resources and payroll requesting some pay to help out. Appellant’s manager put her on
notice of attendance, which she was mostly unable to control. She saw Mr. Gallardo about her
problems and was told that the standard limited-duty position description was a standard generic
form. Mr. Gallardo could not add any other duties to it for her to perform because appellant was
limited to working the exit only, with no chance for promotions and no chance of a transfer to
another airport. Appellant alleged that Mr. Shields joked to her about being part time and that
Ms. Cooper told her twice that since she was on permanent limited duty she should be looking for
another job and that she could use her computers.
Appellant filed a grievance against the employing establishment on November 7, 2005.
She reiterated her allegations regarding harassment and intimidation on the part of management.
Appellant also alleged that the employing establishment treated her differently than other limitedduty employees.
By decision dated February 23, 2006, the Office denied appellant’s claim on the basis
that she failed to establish any compensable factors of employment.
By letter dated October 1, 2006, appellant requested reconsideration. She alleged that
Ms. Cooper had telephoned her medical group and informed them that her treatment was not
covered by her employment because her claim was not work related. Appellant also alleged that
Mr. Gallardo and Ms. Cooper did not submit all of the paperwork related to the allegations that
she made against the employing establishment. She reiterated her previous allegations.
By decision dated November 8, 2006, the Office denied modification of the February 23,
2006 decision.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition, and rationalized medical opinion establishing that compensable

2

The June 24, 2005 memorandum, which appellant’s supervisor Ms. Cooper submitted to the TSA program
analyst, indicated that appellant was issued a memorandum of record by her supervisor for unauthorized absences
and tardiness and was being recommended for formal discipline for her unsatisfactory attendance. Ms. Cooper
stated that, when she spoke at length with appellant on June 14, 2005 about her attendance, appellant assured her
that she would improve her dependability. However, the next day appellant called in sick and did not return until
June 22, 2005. Ms. Cooper noted that appellant was placed on leave restriction on October 22, 2004 and March 31,
2005 for her excessive and unscheduled absences. On June 18, 2005 appellant failed to report for duty and did she
contact the call center. In light of this conduct, she was deemed to be on AWOL status.

4

employment factors are causally related to the claimed emotional condition.3 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.4
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of the Act.5 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position, or to secure a promotion. Disabling
conditions resulting from an employee’s feeling of job insecurity or the desire for a different job
do not constitute a personal injury sustained while in the performance of duty within the meaning
of the Act.6
ANALYSIS
The Board finds that appellant has failed to submit sufficient evidence to establish her
allegations that her supervisor engaged in harassment, intimidation or discrimination. Appellant
alleged that Mrs. Cooper, Mr. Shields and three other management personnel harassed her, but
did not provide sufficient evidence or a description of specific incidents she believes constituted
harassment or discrimination manner.7 Mere perceptions of harassment or discrimination are not
compensable; a claimant must establish a basis in fact for the claim by supporting her allegations
with probative and reliable evidence.8 Appellant has not submitted evidence sufficient to
establish that Mrs. Cooper and Mr. Shields engaged in a pattern of harassment towards her or
created a hostile workplace environment.
Mr. Gallardo, Ms. Cooper and Mr. Shields denied appellant’s allegations that she was
unfairly singled her out or treated in a discriminatory manner. Mr. Shields stated that he
counseled appellant about her attendance and leave problems, which were well documented by the
record and resulted in her being placed on leave restriction. Disciplinary matters consisting of
counseling sessions, discussions or letters of warning for conduct pertain to actions taken in an
administrative capacity and are not compensable as factors of employment.9 Mr. Shields denied
discussing anything with appellant that was not employment related. He stated that he always
maintained a professional relationship with her. With regard to appellant’s allegation that she was
harassed because of her light-duty status, she failed to provide a description of specific incidents
3

See Debbie J. Hobbs, 43 ECAB 135 (1991).

4

See Ruth C. Borden, 43 ECAB 146 (1991).

5

Lillian Cutler, 28 ECAB 125 (1976).

6

Id.

7

See Joel Parker, Sr., 43 ECAB 220 (1991). (The Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence.)
8
9

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).
Barbara J. Nicholson, 45 ECAB 803 (1994); Barbara E. Hamm, 45 ECAB 843 (1994).

5

or sufficient supporting evidence to substantiate this allegation.10 Appellant alleged that her
supervisors made statements and engaged in actions which she believed constituted harassment
and discrimination, but she provided no evidence, such as witness statements, to establish her
various allegations as factual.11 Ms. Cooper did acknowledge discussing with appellant the
ability of security screeners with permanent restrictions to return to full duty. She also
acknowledged telling appellant that she was unsure of the employing establishment’s policy in
dealing with such employees. Ms. Cooper told appellant that limited duty was designed to be
temporary, not permanent, and that she offered to let appellant use her computer to check the
availability of other jobs online. She denied that she harassed appellant or her coworkers or told
appellant that she would be fired. Ms. Cooper indicated that she acted in her administrative
capacity by placing appellant on leave restriction because her attendance was unsatisfactory and
she frequently failed to submit the proper forms for requesting leave. She rejected appellant’s
allegation that she arbitrarily denied her leave requests, stating that she had to deny appellant’s
leave requests because she did not have the leave to cover her absences.
The Board finds the evidence or record is insufficient to substantiate appellant’s allegations
that her managers committed error or abuse in their administrative actions. While appellant
alleged a pattern of abuse on the part of management in monitoring her leave, work and lunch
breaks, the record reflects that these actions were necessitated by her violations of attendance
and leave policies.
The Board finds that the record does not establish that the administrative and personnel
actions taken by management in this case were in error and are, therefore, not considered factors
of employment. An employee’s emotional reaction to an administrative or personnel matter is
not covered under the Act, unless there is evidence that the employing establishment acted
unreasonably.12 Appellant has not presented sufficient evidence that her managers acted
unreasonably or committed error with regard to the personnel matters asserted.
The Board notes that matters pertaining to use of leave are generally not covered under
the Act as they pertain to administrative actions of the employing establishment and not to the
regular or specially assigned duties the employee was hired to perform.13 However, error or
abuse by the employing establishment in an administrative or personnel matter, or evidence that
the employing establishment acted unreasonably in the administrative or personnel matter, may
afford coverage.14 There is no evidence of record to substantiate appellant’s allegation that
Ms. Cooper and other management personnel arbitrarily and unfairly denied her sick leave and
overtime pay, unfairly charged her with being AWOL, or made erroneous deductions in her
paycheck to recover time taken when she was allegedly AWOL. As appellant has failed to show
that these actions demonstrated error or abuse on the part of management, they are not
compensable.
10

See Joel Parker, Sr., supra note 7.

11

See William P. George, 43 ECAB 1159, 1167 (1992).

12

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

13

Elizabeth Pinero, 46 ECAB 123 (1994).

14

Margreate Lublin, 44 ECAB 945 (1993).

6

The Board further finds that management did not commit administrative abuse or error by
monitoring appellant’s leave and her whereabouts at the worksite. The Board notes that
disciplinary action is an administrative function and therefore any reaction to such is not
considered to be in the performance of duty. The record indicates that appellant frequently
violated its leave policy. Actions were taken within an administrative capacity to discipline
appellant by issuing letters of warning, placing her on leave restrictions and monitoring her
leave, work breaks and absences. Regarding appellant’s allegation that she developed stress due
to the insecurity of her job duties and her insecurity about maintaining her position, the Board
has previously held that a claimant’s job insecurity is not a compensable factor of employment
under the Act.15
Appellant alleged that she experienced stress because reasonable accommodations were
not made for her asthma condition. The Board has held that being required to work beyond
one’s physical limitations may constitute a compensable employment factor if substantiated by
the record.16 However, appellant has failed to provide any evidence such as statements from
witnesses to support her allegation. Appellant alleged generally that limited-duty employees
were mistreated and humiliated. However, the Board has held that an employee’s dissatisfaction
with holding a position in which she feels underutilized, performing duties for she which she
feels overqualified or holding a position which she feels to be unchallenging or uninteresting is
not compensable under the Act.17 Appellant has failed to substantiate her allegations. In the
absence of agency error or abuse, such personnel matters are not compensable factors of
employment.18
The Board finds that appellant has not established a compensable work factor. For this
reason, the medical evidence will not be considered.19
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

15

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

16

Diane C. Bernard, 45 ECAB 223, 227 (1993).

17

See Purvis Nettles, 44 ECAB 623, 628 (1993).

18

The Board notes that appellant has submitted no supporting evidence to support her allegations that
Mr. Gallardo and Ms. Cooper failed to submit all of her paperwork pertaining to her claim.
19

See Margaret S. Krzycki, 43 ECAB 496 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the November 8 and February 23, 2006 decisions
of the Office of Workers’ Compensation Programs be affirmed.
Issued: May 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

